 



Exhibit 10.1
BOOKHAM, INC.
2004 STOCK INCENTIVE PLAN
1. Purpose
     The purpose of this 2004 Stock Incentive Plan (the “Plan”) of Bookham,
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” shall include any of the Bookham, Inc’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which Bookham, Inc.
has a controlling interest, as determined by the Board of Directors of the
Company (the “Board”).
2. Eligibility
     All of the Company’s employees, officers, directors, consultants and
advisors are eligible to receive options, stock appreciation rights, restricted
stock and other stock-based awards (each, an “Award”) under the Plan. Each
person who receives an Award under the Plan is deemed a “Participant”.
3. Administration and Delegation
     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.
     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall

 



--------------------------------------------------------------------------------



 



mean the Board or a Committee of the Board or the officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or officers.
     (c) Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).
4. Stock Available for Awards
     (a) Number of Shares. Subject to adjustment under Section 10, Awards may be
made under the Plan for up to 4,000,000 shares of common stock, $.01 par value
per share, of the Company (the “Common Stock”). If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or results in any Common Stock
not being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan. Further, shares of Common
Stock tendered to the Company by a Participant to exercise an Award shall be
added to the number of shares of Common Stock available for the grant of Awards
under the Plan. However, in the case of Incentive Stock Options (as hereinafter
defined), the foregoing provisions shall be subject to any limitations under the
Code. Shares issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.
     (b) Sub-limits. Subject to adjustment under Section 10, the following
sub-limits on the number of shares subject to Awards shall apply:
(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 1,000,000 per calendar year. For purposes of the foregoing limit,
the combination of an Option in tandem with an SAR (as each is hereafter
defined) shall be treated as a single Award. The per-Participant limit described
in this Section 4(b)(1) shall be construed and applied consistently with Section
162(m) of the Code or any successor provision thereto, and the regulations
thereunder (“Section 162(m)”).

-2-



--------------------------------------------------------------------------------



 



(2) Limit on Awards other than Options and SARS. The maximum number of shares
with respect to which Awards other than Options and SARs may be granted shall be
one-half of the number of shares of Common Stock covered by this Plan.
5. Stock Options
     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.
     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Bookham, Inc., any of
Bookham, Inc.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board pursuant to Section 11(f), including without limitation the
conversion of an Incentive Stock Option to a Nonstatutory Stock Option.
     (c) Exercise Price. The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall not be less than 100% of the
Fair Market Value (as defined below) at the time that the Option is granted.
     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.
     (e) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or,
subject to such conditions as the Board shall specify, on a deferred basis (with
the Company’s obligation to be evidenced by an instrument providing for future
delivery of the deferred shares at the time or times specified by the Board).

-3-



--------------------------------------------------------------------------------



 



     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
(1) in cash or by check, payable to the order of the Company;
(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
(4) to the extent permitted by applicable law and by the Board, by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or
(5) by any combination of the above permitted forms of payment.
     (g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.
6. Director Options
     (a) Annual Grant. On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company who is both serving as a director of the Company immediately prior to
and immediately following such annual meeting and who is not then an employee of
the Company or any of its subsidiaries, a Nonstatutory Stock Option to purchase
5,000 shares of Common Stock (subject to adjustment under Section 10).
     (b) Terms of Director Options. Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common

-4-



--------------------------------------------------------------------------------



 



Stock on The Nasdaq Stock Market or the national securities exchange on which
the Common Stock is then traded on the trading date immediately prior to the
date of grant (and if the Common Stock is not then traded on The Nasdaq Stock
Market or a national securities exchange, the fair market value of the Common
Stock on such date as determined by the Board), (ii) be immediately exercisable
at the time of grant, (iii) expire on the earlier of 10 years from the date of
grant or one year following cessation of service on the Board and (iv) contain
such other terms and conditions as the Board shall determine.
     (c) Board Discretion. Notwithstanding anything herein to the contrary, the
Board retains the specific authority to from time to time (i) increase or
decrease the number of shares subject to options granted under Section 6(a),
(ii) to make additional grants of Nonstatutory Stock Options to members of the
Board who are not employees of the Company or any subsidiary of the Company; and
(iii) provide conditions or limitations (such as vesting limitations) applicable
to the exercise of options granted under this Section 6.
7. Stock Appreciation Rights
     (a) General. A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount in cash or Common Stock or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock. SARs may be based solely on
appreciation in the fair market value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as (but not limited
to) appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award.
     (b) Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.
(1) Tandem Award. When Stock Appreciation Rights are expressly granted in tandem
with Options, (i) the Stock Appreciation Right will be exercisable only at such
time or times, and to the extent, that the related Option is exercisable (except
to the extent designated by the Board in connection with a Reorganization Event)
and will be exercisable in accordance with the procedure required for exercise
of the related Option; (ii) the Stock Appreciation Right will terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except to the extent designated by the Board in connection with a Reorganization
Event and except that a Stock Appreciation Right granted with respect to less
than the full number of shares covered by an Option will not be reduced until
the number of shares as to which the related Option has been exercised or has
terminated exceeds the number of shares not covered by the Stock Appreciation
Right; (iii) the Option will terminate and no longer be exercisable upon the
exercise of the related Stock Appreciation Right; and (iv) the Stock
Appreciation Right will be transferable only with the related Option.

-5-



--------------------------------------------------------------------------------



 



(2) Independent SARs. A Stock Appreciation Right not expressly granted in tandem
with an Option will become exercisable at such time or times, and on such
conditions, as the Board may specify in the SAR Award.
     (c) Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.
8. Restricted Stock
     (a) General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).
     (b) Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.
     (c) Stock Certificates. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.
     (d) Deferred Delivery of Shares. The Board may, at the time any Restricted
Stock Award is granted, provide that, at the time Common Stock would otherwise
be delivered pursuant to the Award, the Participant shall instead receive an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify. The Board may at
any time accelerate the time at which delivery of all or any part of the Common
Stock shall take place. The Board may also permit an exchange of unvested shares
of Common Stock that have already been delivered to a Participant for an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify.

-6-



--------------------------------------------------------------------------------



 



9. Other Stock-Based Awards.
     Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto. At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant’s right to future delivery of
the Common Stock.
10. Adjustments for Changes in Common Stock and Certain Other Events.
     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share of each outstanding Option and each
Option issuable under Section 6, (iv) the share- and per-share related
provisions of each Stock Appreciation Right, (v) the repurchase price per share
subject to each outstanding Restricted Stock Award and (vi) the share- and
per-share-related provisions of each outstanding Other Stock Unit Award, shall
be appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent determined by the Board.
     (b) Reorganization Events.
(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.
(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Board shall take any one
or more of the following actions as to all or any outstanding Awards on such
terms as the Board determines: (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Options or other
unexercised Awards shall

-7-



--------------------------------------------------------------------------------



 



become exercisable in full and will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (iii) provide that
outstanding Awards shall become realizable or deliverable, or restrictions
applicable to an Award shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to a Participant equal
to (A) the Acquisition Price times the number of shares of Common Stock subject
to the Participant’s Options or other Awards (to the extent the exercise price
does not exceed the Acquisition Price) minus (B) the aggregate exercise price of
all such outstanding Options or other Awards, in exchange for the termination of
such Options or other Awards, (v) provide that, in connection with a liquidation
or dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise price thereof) and
(vi) any combination of the foregoing.
          For purposes of clause (i) above, an Option shall be considered
assumed if, following consummation of the Reorganization Event, the Option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.
          To the extent all or any portion of an Option becomes exercisable
solely as a result of clause (ii) above, the Board may provide that upon
exercise of such Option the Participant shall receive shares subject to a right
of repurchase by the Company or its successor at the Option exercise price; such
repurchase right (x) shall lapse at the same rate as the Option would have
become exercisable under its terms and (y) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to clause
(ii) above.
(3) Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Common
Stock subject to such Restricted Stock Award. Upon the occurrence of a
Reorganization Event

-8-



--------------------------------------------------------------------------------



 



involving the liquidation or dissolution of the Company, except to the extent
specifically provided to the contrary in the instrument evidencing any
Restricted Stock Award or any other agreement between a Participant and the
Company, all restrictions and conditions on all Restricted Stock Awards then
outstanding shall automatically be deemed terminated or satisfied.
11. General Provisions Applicable to Awards
     (a) Transferability of Awards. Except as the Board may otherwise determine
or provide in an Award, Awards shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.
     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
     (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with an Award to such Participant. Except as the
Board may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. The Company may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to a Participant.

-9-



--------------------------------------------------------------------------------



 



     (f) Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (h) Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.
12. Miscellaneous
     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
     (c) Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after

-10-



--------------------------------------------------------------------------------



 



the completion of 10 years from the earlier of (i) the date on which the Plan
was adopted by the Board or (ii) the date the Plan was approved by the Company’s
stockholders, but Awards previously granted may extend beyond that date.
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time; provided that, to the extent determined by
the Board, no amendment requiring stockholder approval under any applicable
legal, regulatory or listing requirement shall become effective until such
stockholder approval is obtained. No Award shall be made that is conditioned
upon stockholder approval of any amendment to the Plan.
     (e) Provisions for Foreign Participants. The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefits or
other matters.
     (f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

-11-



--------------------------------------------------------------------------------



 



BOOKHAM, INC.
Amendment No. 1 to
2004 Stock Incentive Plan
     The 2004 Stock Incentive Plan of Bookham, Inc., pursuant to Section 12(d)
thereof, is hereby amended as follows:
     Section 4(a) is hereby amended by deleting the first sentence thereof and
inserting the following new first sentence to read in its entirety as follows:
     “Subject to adjustment under Section 10, Awards may be made under the Plan
for up to 9,000,000 shares of common stock, $.01 par value per share, of the
Company (the “Common Stock”).”
     Section 4(b)(2) is hereby amended by deleting such section and inserting
the following new section to read in its entirety as follows:
   “(2) Limit on Awards other than Options and SARS. The maximum number of
shares with respect to which Awards other than Options and SARs may be granted
shall be 7,000,000.”
     Approved by the Board of Directors on September 8, 2005.
     Approved by the Stockholders on October 26, 2005.

 



--------------------------------------------------------------------------------



 



BOOKHAM, INC.
Incentive Stock Option Agreement
Granted Under 2004 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Bookham, Inc., a Delaware corporation
(the “Company”), on [            ], 20[ ] (the “Grant Date”) to [            ],
an employee of [insert name of entity which employs the employee] (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan (the “Plan”), a
total of [            ] shares (the “Shares”) of common stock, $0.01 par value
per share, of the Company (“Common Stock”) at $[ ] per Share. Unless earlier
terminated, this option shall expire at 5:00 p.m., Pacific time, on [      ],
20[ ] (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     (a) This option will become exercisable (“vest”) as to 25% of the original
number of Shares on the first anniversary of the Grant Date and as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Grant Date until the
fourth anniversary of the Grant Date.
     (b) The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.

 



--------------------------------------------------------------------------------



 



     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company, as defined
in Section 424(e) or (f) of the Code, and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest (an “Eligible Participant”).
     (c) Termination of Relationship with the Company.
(1) If the Participant ceases to be an Eligible Participant for any reason,
then, except as provided in paragraphs (d) and (e) below, the right to exercise
this option shall terminate three months after such cessation (but in no event
after the Final Exercise Date), provided that this option shall be exercisable
only to the extent that the Participant was entitled to exercise this option on
the date of such cessation. Notwithstanding the foregoing, if the Participant,
prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.
(2) The Plan and this option shall not form any part of any contract for
services or contract of employment between the Company or any past or present
subsidiary and neither the Plan nor this agreement shall confer any legal or
equitable rights (other than those constituting this option) on the Participant
against the Company or any past or present subsidiary, directly or indirectly,
or give rise to any cause of action in law or in equity against the Company or
any past or present subsidiary;
(3) In no circumstances shall the Participant on ceasing to hold the
consultancy, office or employment by virtue of which he is or may be eligible to
participate in the Plan be entitled to any compensation for any loss of any
right or benefit or prospective right or benefit under the Plan or this option
which he might otherwise have enjoyed (including, without limitation, the lapse
of this options or part thereof by reason of his ceasing to hold a consultancy
position, office or ceasing to be employed by the Company or any past or present
subsidiary) whether such compensation is claimed by way of damages for wrongful
dismissal or other lawful or unlawful breach of contract or by way of
compensation for loss of office or otherwise.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

-2-



--------------------------------------------------------------------------------



 



     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for Cause, the right to exercise this option
shall terminate immediately upon the effective date of such discharge. For the
purpose of this “cause” shall mean any (i) willful failure by the Participant,
which failure is not cured within 30 days of written notice to the Participant
from the Company, to perform his or her material responsibilities to the Company
or (ii) willful misconduct by the Participant which materially and adversely
affects the business reputation of the Company. The Participant shall be
considered to have been discharged for “cause” if the Company determines in good
faith, within 30 days after the Participant’s resignation, that discharge for
Cause was warranted.
     (f) National Insurance. As a condition of exercising this option, the
Participant agrees to complete a joint election (in such form as the Company
shall determine) with the Company or any subsidiary of the Company (as is
nominated for this purpose by the Company) for the whole of any secondary class
1 national insurance contributions which is payable in respect of that part of
the Participant’s relevant employment income which relates to the holding,
exercise, cancellation or release of this option or the holding or sale of
Shares in either case as permitted by paragraph 3A of Schedule 1 to the Social
Security and Benefits Act of 1992, as amended. [UK EMPLOYEES ONLY]
     (g) Restricted Shares Election. As a condition of exercising this option,
the Participant agrees to complete an election under Section 431(1) of the
Income Tax (Earnings and Pensions) Act 2003 for the full disapplication of
Chapter 2 of Part 7 of such Act in relation to all of the Shares. [UK EMPLOYEES
ONLY]
4. Tax Matters.
     (a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any [income tax, national insurance
contributions — FOR UK EMPLOYEES ONLY] federal, state or local withholding taxes
agreed to be or required by law to be withheld in respect of this option.
     (b) Disqualifying Disposition. If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

-3-



--------------------------------------------------------------------------------



 



6. Data Protection.
     The Participant agrees to the receipt, holding, and processing of
information in connection with the grant, vesting, exercise, taxation and
general administration of the Plan and this option by the Company or any
subsidiary of the Company and any of their advisers or agents and to the
transmission of such information outside of the European Economic Area for this
purpose. [FOR UK EMPLOYEES ONLY]
7. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                                  BOOKHAM, INC.
 
                   
Dated:
          By:        
 
                                     
 
                   
 
              Name:    
 
                   
 
              Title:    
 
                   
 
                   

-4-



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

                  PARTICIPANT:    
 
                     
 
           
 
  Address:        
 
           
 
           
 
           
 
           

-5-



--------------------------------------------------------------------------------



 



BOOKHAM, INC.
Incentive Stock Option Agreement
Granted Under 2004 Stock Incentive Plan
8. Grant of Option.
     This agreement evidences the grant by Bookham, Inc., a Delaware corporation
(the “Company”), on [          ], 20[ ] (the “Grant Date”) to
[                    ], an employee of [insert name of entity which employs the
exec. officer] (the “Participant”), of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2004 Stock Incentive
Plan (the “Plan”), a total of [                    ] shares (the “Shares”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”) at $[ ]
per Share. Unless earlier terminated, this option shall expire at 5:00 p.m.,
Pacific time, on [      ], 20[ ] (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
9. Vesting Schedule.
     (a) This option will become exercisable (“vest”) as to 25% of the original
number of Shares on the first anniversary of the Grant Date and as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Grant Date until the
fourth anniversary of the Grant Date.
     (b) The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
     (c) Acceleration Upon a Change in Control Event
          (1) Definitions

  (a)   A “Change in Control Event” shall mean:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities

 



--------------------------------------------------------------------------------



 



      Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) more than 50% of either (x) the
then-outstanding shares of common stock of the Company (the “Company Common
Stock”) or (y) the combined voting power of the then-outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or

  (ii)   such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors of the Company (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board of
Directors of the Company (x) who was a member of such Board as of September 22,
2004 or (y) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to such Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other

-2-



--------------------------------------------------------------------------------



 



      actual or threatened solicitation of proxies or consents, by or on behalf
of a person other than such Board; or

  (iii)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, more
than 50% of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination).

  (b)   “Good Reason” shall mean any significant diminution in the Participant’s
title, authority, or responsibilities from and after the Change in Control
Event, any reduction in the annual cash compensation payable to the Participant
from and after such Change in Control Event or the relocation of the place of
business

-3-



--------------------------------------------------------------------------------



 



      at which the Participant is principally located to a location that is
greater than 50 miles from its location immediately prior to such Change in
Control Event.

  (c)   “Cause” shall mean any (i) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material responsibilities to the Company or
(ii) willful misconduct by the Participant which materially and adversely
affects the business reputation of the Company. The Participant shall be
considered to have been discharged for “Cause” if the Company determines in good
faith, within 30 days after the Participant’s resignation, that discharge for
Cause was warranted.

          (2) Acceleration of Vesting Schedule. Upon the occurrence of a Change
in Control Event, the Option shall become immediately exercisable in full if, on
or prior to the one-year anniversary of the date of the Change in Control Event,
the Participant’s employment with the Company is terminated for Good Reason by
the Participant or is terminated without Cause by the Company.
10. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company, as defined
in Section 424(e) or (f) of the Code, and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest (an “Eligible Participant”).
     (c) Termination of Relationship with the Company.
(1) If the Participant ceases to be an Eligible Participant for any reason,
then, except as provided in paragraphs (d), (e) and (f) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation. Notwithstanding the foregoing, if the
Participant, prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between

-4-



--------------------------------------------------------------------------------



 



the Participant and the Company, the right to exercise this option shall
terminate immediately upon written notice to the Participant from the Company
describing such violation.
(2) The Plan and this option shall not form any part of any contract for
services or contract of employment between the Company or any past or present
subsidiary and neither the Plan nor this agreement shall confer any legal or
equitable rights (other than those constituting this option) on the Participant
against the Company or any past or present subsidiary, directly or indirectly,
or give rise to any cause of action in law or in equity against the Company or
any past or present subsidiary;
(3) In no circumstances shall the Participant on ceasing to hold the
consultancy, office or employment by virtue of which he is or may be eligible to
participate in the Plan be entitled to any compensation for any loss of any
right or benefit or prospective right or benefit under the Plan or this option
which he might otherwise have enjoyed (including, without limitation, the lapse
of this options or part thereof by reason of his ceasing to hold a consultancy
position, office or ceasing to be employed by the Company or any past or present
subsidiary) whether such compensation is claimed by way of damages for wrongful
dismissal or other lawful or unlawful breach of contract or by way of
compensation for loss of office or otherwise.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for Cause, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for Cause, the right to exercise this option
shall terminate immediately upon the effective date of such discharge.
     (f) Exercise Period Upon a Change of Control. If the Participant, prior to
the Final Exercise Date, is discharged by the Company, other than for Cause, on
or after a Change in Control, the Participant shall have the right to exercise
this option up to and including the date which is the later of (i) that date
otherwise provided in this Section 3 or (ii) 18 months following the Change in
Control (but in no event after the Final Exercise Date).
     (g) National Insurance. As a condition of exercising this option, the
Participant agrees to complete a joint election (in such form as the Company
shall determine) with the Company or any subsidiary of the Company (as is
nominated for this purpose by the Company) for the whole of any secondary class
1 national insurance contributions which is payable in respect of that part of
the Participant’s relevant employment income which relates to the holding,
exercise, cancellation or release of this option or the holding or sale of
Shares in either case as permitted

-5-



--------------------------------------------------------------------------------



 



by paragraph 3A of Schedule 1 to the Social Security and Benefits Act of 1992,
as amended. [UK EMPLOYEES ONLY]
     (h) Restricted Shares Election. As a condition of exercising this option,
the Participant agrees to complete an election under Section 431(1) of the
Income Tax (Earnings and Pensions) Act 2003 for the full disapplication of
Chapter 2 of Part 7 of such Act in relation to all of the Shares. [UK EMPLOYEES
ONLY]
11. Tax Matters.
     (a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any [income tax, national insurance
contributions – FOR UK EMPLOYEES ONLY] federal, state or local withholding taxes
agreed to be or required by law to be withheld in respect of this option.
     (b) Disqualifying Disposition. If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
12. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
13. Data Protection.
     The Participant agrees to the receipt, holding, and processing of
information in connection with the grant, vesting, exercise, taxation and
general administration of the Plan and this option by the Company or any
subsidiary of the Company and any of their advisers or agents and to the
transmission of such information outside of the European Economic Area for this
purpose. [FOR UK EMPLOYEES ONLY]
14. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                                      BOOKHAM, INC.    
 
                       
Dated:
          By:            
 
                                             
 
                       
 
              Name:        
 
              Title:  
 
   
 
                       

-7-



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

                  PARTICIPANT:
 
                     
 
           
 
  Address:        
 
     
 
   
 
           
 
           

-8-



--------------------------------------------------------------------------------



 



BOOKHAM, INC.
Incentive Stock Option Agreement
Granted Under 2004 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Bookham, Inc., a Delaware corporation
(the “Company”), on [     ], 20[ ] (the “Grant Date”) to[                     ],
an employee of [insert name of entity which employs the exec. officer] (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan (the “Plan”), a
total of[                     ] shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (“Common Stock”) at $[ ] per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Pacific time, on
[     ], 20[ ] (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     (a) This option will become exercisable (“vest”) as to 25% of the original
number of Shares on the first anniversary of the Grant Date and as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Grant Date until the
fourth anniversary of the Grant Date.
     (b) The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
     (c) Acceleration Upon a Change in Control Event
          (1) Definitions

  (a)   A “Change in Control Event” shall mean:

  (i)   the sale of all or substantially all of the assets of the Company;

 



--------------------------------------------------------------------------------



 



  (ii)   a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;     (iii)   the sale,
transfer or disposition of any then outstanding shares of the Company’s stock
where, as a result of such sale, transfer or disposition, the existing
shareholders do not continue to hold as a group stock representing more than
fifty percent (50%) of the Company’s total voting securities, either directly,
or indirectly; or     (iv)   any change in the composition of the Board of
Directors of the Company such that the Continuing Directors (as defined below)
cease to constitute a majority of the Board. “Continuing Directors” shall mean
those directors appointed to the Board who (a) are members of the Board of
Directors on the date hereof or (b) are nominated or elected subsequent to the
date hereof by at least a majority of the directors who were Continuing
Directors at the time of any such nomination or election or whose election to
the Board was recommended or endorsed by at least a majority of the directors
who were Continuing Directors at the time of such nomination or election;
provided that a director shall not be a Continuing Director where the director’s
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than the Board.

  (b)   “Good Reason” shall mean any significant diminution in the Participant’s
title, authority, or responsibilities from and after the Change in Control
Event, any reduction in the annual cash compensation payable to the Participant
from and after such Change in Control Event or the relocation of the place of
business at which the Participant is principally located to a location that is

-2-



--------------------------------------------------------------------------------



 



      greater than 50 miles from its location immediately prior to such Change
in Control Event.

  (c)   “Cause” shall mean any (i) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material responsibilities to the Company or
(ii) willful misconduct by the Participant which materially and adversely
affects the business reputation of the Company. The Participant shall be
considered to have been discharged for “Cause” if the Company determines in good
faith, within 30 days after the Participant’s resignation, that discharge for
Cause was warranted.

          (2) Acceleration of Vesting Schedule. Upon the occurrence of a Change
in Control Event, the Option shall become immediately exercisable in full if, on
or prior to the one-year anniversary of the date of the Change in Control Event,
the Participant’s employment with the Company is terminated for Good Reason by
the Participant or is terminated without Cause by the Company.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company, as defined
in Section 424(e) or (f) of the Code, and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest (an “Eligible Participant”).
     (c) Termination of Relationship with the Company.
(1) If the Participant ceases to be an Eligible Participant for any reason,
then, except as provided in paragraphs (d), (e) and (f) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation. Notwithstanding the foregoing, if the
Participant, prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between

-3-



--------------------------------------------------------------------------------



 



the Participant and the Company, the right to exercise this option shall
terminate immediately upon written notice to the Participant from the Company
describing such violation.
(2) The Plan and this option shall not form any part of any contract for
services or contract of employment between the Company or any past or present
subsidiary and neither the Plan nor this agreement shall confer any legal or
equitable rights (other than those constituting this option) on the Participant
against the Company or any past or present subsidiary, directly or indirectly,
or give rise to any cause of action in law or in equity against the Company or
any past or present subsidiary;
(3) In no circumstances shall the Participant on ceasing to hold the
consultancy, office or employment by virtue of which he is or may be eligible to
participate in the Plan be entitled to any compensation for any loss of any
right or benefit or prospective right or benefit under the Plan or this option
which he might otherwise have enjoyed (including, without limitation, the lapse
of this options or part thereof by reason of his ceasing to hold a consultancy
position, office or ceasing to be employed by the Company or any past or present
subsidiary) whether such compensation is claimed by way of damages for wrongful
dismissal or other lawful or unlawful breach of contract or by way of
compensation for loss of office or otherwise.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for Cause, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for Cause, the right to exercise this option
shall terminate immediately upon the effective date of such discharge.
     (f) Exercise Period Upon a Change of Control. If the Participant, prior to
the Final Exercise Date, is discharged by the Company, other than for Cause, on
or after a Change in Control, the Participant shall have the right to exercise
this option up to and including the date which is the later of (i) that date
otherwise provided in this Section 3 or (ii) 18 months following the Change in
Control (but in no event after the Final Exercise Date).
     (g) National Insurance. As a condition of exercising this option, the
Participant agrees to complete a joint election (in such form as the Company
shall determine) with the Company or any subsidiary of the Company (as is
nominated for this purpose by the Company) for the whole of any secondary class
1 national insurance contributions which is payable in respect of that part of
the Participant’s relevant employment income which relates to the holding,
exercise, cancellation or release of this option or the holding or sale of
Shares in either case as permitted

-4-



--------------------------------------------------------------------------------



 



by paragraph 3A of Schedule 1 to the Social Security and Benefits Act of 1992,
as amended. [UK EMPLOYEES ONLY]
     (h) Restricted Shares Election. As a condition of exercising this option,
the Participant agrees to complete an election under Section 431(1) of the
Income Tax (Earnings and Pensions) Act 2003 for the full disapplication of
Chapter 2 of Part 7 of such Act in relation to all of the Shares. [UK EMPLOYEES
ONLY]
4. Tax Matters.
     (a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any [income tax, national insurance
contributions – FOR UK EMPLOYEES ONLY] federal, state or local withholding taxes
agreed to be or required by law to be withheld in respect of this option.
     (b) Disqualifying Disposition. If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Data Protection.
     The Participant agrees to the receipt, holding, and processing of
information in connection with the grant, vesting, exercise, taxation and
general administration of the Plan and this option by the Company or any
subsidiary of the Company and any of their advisers or agents and to the
transmission of such information outside of the European Economic Area for this
purpose. [FOR UK EMPLOYEES ONLY]
7. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                                      BOOKHAM, INC.    
 
                       
Dated:
          By:            
 
                                             
 
                       
 
              Name:        
 
              Title:  
 
   
 
                       

-6-



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

                  PARTICIPANT:
 
                     
 
           
 
  Address:        
 
     
 
   
 
           
 
           

-7-



--------------------------------------------------------------------------------



 



BOOKHAM, INC.
Nonstatutory Stock Option Agreement
Granted Under 2004 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Bookham, Inc., a Delaware corporation
(the “Company”), on                     , 200[      ] (the “Grant Date”) to
[                    ], an [employee], [consultant], [director] of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan (the “Plan”), a
total of [                    ] shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (“Common Stock”) at $[                    ] per
Share. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
time, on [                    ] (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     This option will become exercisable (“vest”) as to                     % of
the original number of Shares on the [first] anniversary of the Grant Date and
as to an additional                      % of the original number of Shares at
the end of each successive [three-month] period following the first anniversary
of the Grant Date until the [fourth] anniversary of the Grant Date.
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she

 



--------------------------------------------------------------------------------



 



exercises this option, is, and has been at all times since the Grant Date, an
[employee or officer of], or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
[three] months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of [one
year] following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

-2-



--------------------------------------------------------------------------------



 



5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                                  BOOKHAM, INC.
 
                   
Dated:
          By:                          
 
                   
 
                        Name:    
 
                   
 
                        Title:    
 
                   

-3-



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan.

                  PARTICIPANT:    
 
                     
 
           
 
  Address:        
 
           
 
           
 
           

-4-



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [                    ], 20[                    ], between
Bookham, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of Shares. In consideration of services rendered to the Company by
the Participant, the Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [                    shares (the “Shares”) of
common stock, $0.01 par value, of the Company (“Common Stock”). The Participant
agrees that the Shares shall be subject to the forfeiture provisions set forth
in Section 2 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.
2. Vesting. [One-half] of the Shares shall vest in accordance with the
provisions of Section 2(a) of this Agreement, [one quarter] of the Shares shall
vest in accordance with the provisions of Section 2(b) of this Agreement and
[one quarter] of the Shares shall vest in accordance with the provisions of
Section 2(c) of this Agreement. Notwithstanding anything herein to the contrary,
if the Shares do not vest on or before the occurrence of one or more of the
events set forth in this Section 2 or as otherwise provided in any other
agreement with the Company or any parent or subsidiary of the Company, the
Shares shall automatically be forfeited to the Company.
     (a) In the event that the Participant ceases to be employed by the Company
for any reason or no reason, with or without cause, prior to
[                    ], 20[                    ], any Unvested Shares (as
defined below) shall be automatically forfeited to the Company.
     “Unvested Shares” means [one-half] of the total number of Shares multiplied
by the Applicable Percentage at the time such Shares are forfeited. The
“Applicable Percentage” shall be [(i) 100% during the period ending
[                    ], 20[                    ], (ii) 75% less 2.083% for each
month of employment completed by the Participant with the Company from and after
[                    ], 20[                    ], and (iii) zero on or after
[                    ], 20[                    ]].
     (b) [One-quarter of the Shares shall vest immediately if prior to
[                    ], 20[                    ] the Compensation Committee of
the Board of Directors of the Company determines that, after the date hereof the
Company generated earnings (as such amount is reported on the Company’s
consolidated statement of operations) before interest, taxes, depreciation and
amortization (excluding restructuring charges, one-time items and the non-cash
compensation expense from stock compensation) that are cumulatively greater than
zero for two successive quarters; provided, however, the Participant must be
continuously employed by the Company from the

 



--------------------------------------------------------------------------------



 



date hereof up to and including the date of such determination. In the event
that the Compensation Committee of the Board of Directors of the Company does
not make the determination prior to [                    ],
20[                    ] that the Company has generated the earnings
contemplated by this Section 2(b) or the Participant ceases to be employed by
the Company for any reason or no reason, with or without cause, prior to
[                    ], 20[                    ], such Shares shall be
automatically forfeited to the Company.]
     (c) [One-quarter of the Shares shall vest immediately if prior to
[                    ], 20[                    ] the Compensation Committee of
the Board of Directors of the Company determines that, after the date hereof the
Company generated earnings (as such amount is reported on the Company’s
consolidated statement of operations) before interest, taxes, depreciation and
amortization (excluding restructuring charges, one-time items and the non-cash
compensation expense from stock compensation) that are cumulatively greater than
eight percent (8%) of revenues for two successive quarters after the date
hereof; provided, however, the Participant must be continuously employed by the
Company from the date hereof up to and including the date of such determination.
In the event that the Compensation Committee of the Board of Directors of the
Company does not make the determination prior to [                    ],
20[                    ] that the Company has generated the earnings
contemplated by this Section 2(c) or the Participant ceases to be employed by
the Company for any reason or no reason, with or without cause, prior to
[                    ], 20[                    ], such Shares shall be
automatically forfeited to the Company.]
     (d) In the event that the Participant’s employment with the Company is
terminated by reason of the Participant’s death or disability prior to any of
the Shares vesting in accordance with the provisions of Sections 2(a), (b) and
(c), all of the unvested Shares shall be forfeited immediately and
automatically. For this purpose, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as an employee of
the Company for a period of six consecutive months.
     (e) Notwithstanding anything herein to the contrary, upon the consummation
of a Change in Control of the Company (as defined in Exhibit A), all of the
Shares subject to vesting in accordance with Section 2(a) shall accelerate and
vest in full and the performance conditions contained in Sections 2(b) and 2(c)
shall be deemed to be satisfied.
     (f) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.
3. Automatic Sale Upon Vesting.
     (a) Upon any vesting of Shares pursuant to Section 2 hereof, the Company
shall sell, or arrange for the sale of, such number of the Shares no longer
subject to forfeiture under Section 2 as is sufficient to generate net proceeds
sufficient to satisfy the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Participant upon the lapse of the
forfeiture provisions (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income), and the Company shall retain such net proceeds in satisfaction of
such tax withholding obligations.

-2-



--------------------------------------------------------------------------------



 



     (b) The Participant hereby appoints the General Counsel his attorney in
fact to sell the Participant’s Shares in accordance with this Section 3. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 3.
     (c) The Participant represents to the Company that, as of the date hereof,
he is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 3, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.
4. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any Shares, or any interest therein, until such Shares have vested,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4 and the forfeiture provisions contained in Section 2)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement or (ii) as part of the sale
of all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.
     (a) The Company shall not be required (i) to transfer on its books any of
the Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
5. Escrow. The Participant shall, upon the execution of this Agreement, execute
Joint Escrow Instructions in the form attached to this Agreement as Exhibit B.
The Joint Escrow Instructions shall be delivered to the Assistant Secretary of
the Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit C, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.

-3-



--------------------------------------------------------------------------------



 



6. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8. Withholding Taxes; Section 83(b) Election.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the issuance of the Shares to the Participant or the lapse of
the forfeiture provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.
          THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF
THE INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.
9. Miscellaneous.
     (a) No Rights to Employment. The Participant acknowledges and agrees that
the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.

-4-



--------------------------------------------------------------------------------



 



     (b) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
     (d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
     (e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
     (j) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (k) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of

-5-



--------------------------------------------------------------------------------



 



Wilmer Cutler Pickering Hale and Dorr LLP is acting as counsel to the Company in
connection with the transactions contemplated by the Agreement, and is not
acting as counsel for the Participant.
     (l) Delivery of Certificates. Subject to Section 3, the Participant may
request that the Company deliver the Shares in certificated form with respect to
any Shares that have ceased to be subject to forfeiture pursuant to Section 2.
     (m) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                      BOOKHAM, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                              [Participant Name]    
 
                    Address:        
 
               
 
               
 
               

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

-8-



--------------------------------------------------------------------------------



 



EXHIBIT B
Bookham, Inc.
Joint Escrow Instructions
[                    ], 20[                    ]
[                    ]
Bookham, Inc.
2584 Junction Avenue
San Jose, CA 95134
Dear [                    ]:
     As Escrow Agent for Bookham, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
(a) Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
(b) Forfeiture of Shares. Upon any forfeiture of Shares to the Company pursuant
to the terms of the Agreement, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.
(c) Sale of Shares upon Vesting. Upon vesting of any Shares pursuant to the
terms of the Agreement, you are directed (i) to date the stock assignment form
or forms necessary for the transfer of such number of vested Shares as may be
required to be sold to satisfy the Company’s minimum statutory withholding
obligations as further described in Section 3(a) of the Agreement, (ii) to fill
in on such form or forms the number of Shares being sold, and (iii) to deliver
same, together with the certificate or certificates evidencing the Shares to be
sold, to the Company.

-9-



--------------------------------------------------------------------------------



 



(d) Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares which have vested pursuant to the terms of the Agreement.
(e) Duties of Escrow Agent.
(i) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
(ii) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
(iii) You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
(iv) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
(v) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.
(vi) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be [                    ] of the Company or (ii) you resign
by written notice to each party. In the event of a termination under clause (i),
your successor as [                    ] shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.
(vii) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

-10-



--------------------------------------------------------------------------------



 



(viii) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
(ix) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.
(x) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 5(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
(f) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

             
 
  COMPANY:   Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: Company Secretary    
 
           
 
  HOLDER:   Notices to Holder shall be sent to the address set forth below
Holder’s signature below.    
 
           
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.    

(g) Miscellaneous.
(i) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.
(ii) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

-11-



--------------------------------------------------------------------------------



 



                      Very truly yours,
 
                    BOOKHAM, INC.
 
           
 
      By:    
 
         
 
      Title:    
 
         
 
                    HOLDER:
 
                              (Signature)

 
                              Print Name

 
           
 
      Address:    
 
           
 
           
 
           
 
                    Date Signed:
 
           
ESCROW AGENT:
           
 
           
 
           

-12-



--------------------------------------------------------------------------------



 



EXHIBIT C
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                         (                    ) shares of Common
Stock, $0.01 par value per share, of Bookham, Inc. (the “Corporation”) standing
in my name on the books of the Corporation represented by Certificate(s) Number
                     herewith, and do hereby irrevocably constitute and appoint
                                         attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

         
 
      Dated:                                         
 
       
IN PRESENCE OF
                                                                  
 
       
 
                                                                  

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

-13-



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [insert date], between Bookham, Inc., a Delaware corporation
(the “Company”), and [insert recipient’s name] (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of Shares. In consideration of services rendered to the Company by
the Participant, the Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [insert number of shares issued] shares (the
“Shares”) of common stock, $0.01 par value, of the Company (“Common Stock”). The
Company will pay the purchase price of $0.01 per Share on behalf of the
Participant. The Participant agrees that the Shares shall be subject to the
forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.
2. Vesting. Subject always to Section 2(h) of this Agreement, [one-half] of the
Shares shall vest in accordance with the provisions of Section 2(a) of this
Agreement, [one quarter] of the Shares shall vest in accordance with the
provisions of Section 2(b) of this Agreement and [one quarter] of the Shares
shall vest in accordance with the provisions of Section 2(c) of this Agreement.
Notwithstanding anything herein to the contrary, if the Shares do not vest on or
before the occurrence of one or more of the events set forth in this Section 2
or as otherwise provided in any other agreement with the Company or any parent
or subsidiary of the Company, the Shares shall automatically be forfeited to the
Company in exchange for the lower of: (i) $0.01 per Share, or (ii) fair market
value per Share, as determined by the Company’s Board of Directors (the “Fair
Market Value per Share”). The aggregate amount to be paid for by the Company to
the Participant upon forfeiture of the Shares shall be referred to herein as the
“Forfeiture Amount”.
     (a) In the event that the Participant ceases to be employed by the Company
for any reason or no reason, with or without cause, prior to
[                    ], 20[___], any Unvested Shares (as defined below) shall be
automatically forfeited to the Company in exchange for the lower of: (i) $0.01
per Share, or (ii) Fair Market Value per Share.
     “Unvested Shares” means [one-half] of the total number of Shares multiplied
by the Applicable Percentage at the time such Shares are forfeited. The
“Applicable Percentage” shall be [(i) 100% during the period ending
[                    ], 20[___], (ii) 75% less 2.083% for each month

 



--------------------------------------------------------------------------------



 



of employment completed by the Participant with the Company from and after
[                    ], 20[___], and (iii) zero on or after
[                    ], 20[___]].
     (b) [One-quarter of the Shares shall vest immediately if prior to
[                    ], 20[___] the Compensation Committee of the Board of
Directors of the Company determines that, after the date hereof the Company
generated earnings (as such amount is reported on the Company’s consolidated
statement of operations) before interest, taxes, depreciation and amortization
(excluding restructuring charges, one-time items and the non-cash compensation
expense from stock compensation) that are cumulatively greater than zero for two
successive quarters; provided, however, the Participant must be continuously
employed by the Company from the date hereof up to and including the date of
such determination. In the event that the Compensation Committee of the Board of
Directors of the Company does not make the determination prior to
[                    ], 20[___] that the Company has generated the earnings
contemplated by this Section 2(b) or the Participant ceases to be employed by
the Company for any reason or no reason, with or without cause, prior to
[                    ], 20[___], such Shares shall be automatically forfeited to
the Company in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair
Market Value per Share.]
     (c) [One-quarter of the Shares shall vest immediately if prior to
[                    ], 20[___] the Compensation Committee of the Board of
Directors of the Company determines that, after the date hereof the Company
generated earnings (as such amount is reported on the Company’s consolidated
statement of operations) before interest, taxes, depreciation and amortization
(excluding restructuring charges, one-time items and the non-cash compensation
expense from stock compensation) that are cumulatively greater than eight
percent (8%) of revenues for two successive quarters after the date hereof;
provided, however, the Participant must be continuously employed by the Company
from the date hereof up to and including the date of such determination. In the
event that the Compensation Committee of the Board of Directors of the Company
does not make the determination prior to [                    ], 20[___] that
the Company has generated the earnings contemplated by this Section 2(c) or the
Participant ceases to be employed by the Company for any reason or no reason,
with or without cause, prior to [                    ], 20[___], such Shares
shall be automatically forfeited to the Company in exchange for the lower of:
(i) $0.01 per Share, or (ii) Fair Market Value per Share.]
     (d) In the event that the Participant’s employment with the Company is
terminated by reason of the Participant’s death or disability prior to any of
the Shares vesting in accordance with the provisions of Sections 2(a), (b) and
(c), all of the unvested Shares shall be forfeited immediately and automatically
in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair Market Value per
Share. For this purpose, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as an employee of
the Company for a period of six consecutive months.
     (e) Notwithstanding anything herein to the contrary apart from
Section 2(h), upon the consummation of a Change in Control of the Company (as
defined in Exhibit A), all of the

-2-



--------------------------------------------------------------------------------



 



Shares subject to vesting in accordance with Section 2(a) shall accelerate and
vest in full and the performance conditions contained in Sections 2(b) and 2(c)
shall be deemed to be satisfied.
     (f) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.
     (g) The Forfeiture Amount shall be payable in cash (by check).
     (h) Notwithstanding anything to the contrary herein, no vesting shall occur
with respect to the Shares unless and until the Participant has executed a Joint
Election with the Company (or an affiliate thereof), which Joint Election shall
be made available to the Participant for execution as soon as practicable
following the approval of the Joint Election by HM Revenue & Customs. Once a
Joint Election has been validly executed by the Participant and the Company,
vesting shall be in accordance with the other provisions of this Agreement and
as from the relevant dates. The Joint Election shall be delivered to the
Secretary of the Company. As used herein, “Joint Election” means an election (in
the form set out in Exhibit D) to the effect that the Participant will become
liable, so far as permissible by law, for the whole of any secondary Class 1
national insurance contributions which may arise in connection with the Shares.
3. Automatic Sale Upon Vesting.
     (a) Upon any reduction in the Applicable Percentage, the Company shall
sell, or arrange for the sale of, such number of the Shares no longer subject to
forfeiture under Section 2 as a result of such reduction in the Applicable
Percentage as is sufficient to generate net proceeds sufficient to satisfy any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld by the Company or any affiliate, or which the Participant has elected
or agreed to bear, as a result of the reduction in the Applicable Percentage,
and the Company shall retain such net proceeds in satisfaction of such tax and
social security obligations.
     (b) The Participant hereby appoints the General Counsel his attorney in
fact to sell the Participant’s Shares in accordance with this Section 3. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 3.
     (c) The Participant represents to the Company that, as of the date hereof,
he is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 3, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

-3-



--------------------------------------------------------------------------------



 



4. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any Shares, or any interest therein, until such Shares have vested,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4 and the forfeiture provisions contained in Section 2)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement or (ii) as part of the sale
of all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.
     (b) The Company shall not be required (i) to transfer on its books any of
the Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
5. Escrow. The Participant shall, upon the execution of this Agreement, execute
Joint Escrow Instructions in the form attached to this Agreement as Exhibit B.
The Joint Escrow Instructions shall be delivered to the Assistant Secretary of
the Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit C, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.
6. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

-4-



--------------------------------------------------------------------------------



 



7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8. Withholding Taxes.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld, or which the Participant has elected or agreed to bear, with respect
to the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, national, foreign, state and local and social security tax
consequences of this investment and the transactions contemplated by this
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax and national insurance liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
9. Miscellaneous.
     (a) No Rights to Employment. The Participant acknowledges and agrees that
the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.
     (b) No Rights to Further Issuance, etc. The issuance of shares under the
Plan is made at the discretion of the Board and the Plan may be suspended or
terminated by the Company at any time. The issuance of shares in one year or at
one time does not in any way entitle the Participant to an issuance of shares in
the future. The Plan is wholly discretionary and is not to be considered part of
the Participant’s normal or expected compensation subject to severance,
resignation, redundancy or similar compensation. The value of the Shares is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract and/or terms of office. The rights and
obligations of the Participant under the terms of his office or employment with
the Company or any affiliate of the Company shall not be affected by his
participation in the Plan or any right which he may have to participate therein
or the issuance of the Shares, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving rise to a claim for wrongful dismissal)

-5-



--------------------------------------------------------------------------------



 



insofar as those rights arise or may arise from his ceasing to have rights under
this Agreement or the Plan as a result of such termination, or from the loss or
diminution in value of such rights or entitlements.
     (c) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
     (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
     (f) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (h) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
     (k) Data Protection. The Participant agrees to the receipt, holding and
processing of information in connection with the issuance, vesting and taxation
of the Shares and the general administration of this Agreement and the Plan by
the Company or any affiliate of the Company and any of their advisers or agents
and to the transmission of such information outside of the European Economic
Area for this purpose.

-6-



--------------------------------------------------------------------------------



 



     (l) Third Party Rights. The UK Contracts (Rights of Third Parties) Act 1999
shall not apply to this Agreement and no person other than parties hereto shall
have any rights under it nor shall it be enforceable under that Act by any
person other than the parties to it.
     (m) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (n) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
     (o) Delivery of Certificates. Subject to Section 3, the Participant may
request that the Company deliver the Shares in certificated form with respect to
any Shares that have ceased to be subject to forfeiture pursuant to Section 2.
     (p) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            BOOKHAM, INC.
      By:           Name:           Title:        

                            [Participant Name]    
 
           
 
  Address:        
 
     
 
   
 
           
 
           

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT B
Bookham, Inc.
Joint Escrow Instructions
[                    ], 200[_]
[                    ]
Bookham, Inc.
2584 Junction Avenue
San Jose, CA 95134
Dear [                    ]:
     As Escrow Agent for Bookham, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
(a) Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
(b) Forfeiture of Shares. Upon any forfeiture of Shares to the Company pursuant
to the terms of the Agreement, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.
(c) Sale of Shares upon Vesting. Upon vesting of any Shares pursuant to the
terms of the Agreement, you are directed (i) to date the stock assignment form
or forms necessary for the transfer of such number of vested Shares as may be
required to be sold to satisfy the Company’s minimum statutory withholding
obligations as further described in Section 3(a) of the Agreement, (ii) to fill
in on such form or forms the number of Shares being sold, and (iii) to deliver
same, together with the certificate or certificates evidencing the Shares to be
sold, to the Company.

-10-



--------------------------------------------------------------------------------



 



(d) Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares which have vested pursuant to the terms of the Agreement.
(e) Duties of Escrow Agent.
(i) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
(ii) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
(iii) You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
(iv) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
(v) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.
(vi) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Assistant Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Assistant Secretary shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.
(vii) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

-11-



--------------------------------------------------------------------------------



 



(viii) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
(ix) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.
(x) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 5(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
(f) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

             
 
  COMPANY:   Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: Company Secretary    
 
           
 
  HOLDER:   Notices to Holder shall be sent to the address set forth below
Holder’s signature below.    
 
           
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.    

(g) Miscellaneous.
(i) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.
(ii) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

-12-



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                BOOKHAM, INC.
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
        HOLDER:
 
                     
 
      (Signature)    
 
                     
 
      Print Name    

         
 
  Address:    
 
       
 
       
 
       

                 
 
      Date Signed:        
 
         
 
   
ESCROW AGENT:
               
 
               
 
               

-13-



--------------------------------------------------------------------------------



 



EXHIBIT C
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                         (                     ) shares of
Common Stock, $0.01 par value per share, of Bookham, Inc. (the “Corporation”)
standing in my name on the books of the Corporation represented by
Certificate(s) Number                      herewith, and do hereby irrevocably
constitute and appoint                                          attorney to
transfer the said stock on the books of the Corporation with full power of
substitution in the premises.

         
 
  Dated:                                             
 
       
IN PRESENCE OF
       
 
 
 
   
 
       
 
       

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

- 14 -



--------------------------------------------------------------------------------



 



EXHIBIT D
(NATIONAL INSURANCE JOINT ELECTION)

- 15 -



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [insert date], between Bookham, Inc., a Delaware corporation
(the “Company”), and [insert recipient’s name] (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of Shares. In consideration of services rendered to the Company by
the Participant, the Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [insert number of shares issued] shares (the
“Shares”) of common stock, $0.01 par value, of the Company (“Common Stock”). The
Company will pay the purchase price of $0.01 per Share on behalf of the
Participant. The Participant agrees that the Shares shall be subject to the
forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.
2. Vesting. Subject always to Section 2(h) of this Agreement, [one-half] of the
Shares shall vest in accordance with the provisions of Section 2(a) of this
Agreement, [one quarter] of the Shares shall vest in accordance with the
provisions of Section 2(b) of this Agreement and [one quarter] of the Shares
shall vest in accordance with the provisions of Section 2(c) of this Agreement.
Notwithstanding anything herein to the contrary, if the Shares do not vest on or
before the occurrence of one or more of the events set forth in this Section 2
or as otherwise provided in any other agreement with the Company or any parent
or subsidiary of the Company, the Shares shall automatically be forfeited to the
Company in exchange for the lower of: (i) $0.01 per Share, or (ii) fair market
value per Share, as determined by the Company’s Board of Directors (the “Fair
Market Value per Share”). The aggregate amount to be paid for by the Company to
the Participant upon forfeiture of the Shares shall be referred to herein as the
“Forfeiture Amount”.
     (a) In the event that the Participant ceases to be employed by the Company
for any reason or no reason, with or without cause, prior to
[                    ], 20[___], any Unvested Shares (as defined below) shall be
automatically forfeited to the Company in exchange for the lower of: (i) $0.01
per Share, or (ii) Fair Market Value per Share.
     “Unvested Shares” means [one-half] of the total number of Shares multiplied
by the Applicable Percentage at the time such Shares are forfeited. The
“Applicable Percentage” shall be [(i) 100% during the period ending
[                    ], 20[___], (ii) 75% less 2.083% for each month of
employment completed by the Participant with the Company from and after
[                    ], 20[___], and (iii) zero on or after
[                    ], 20[___]].

 



--------------------------------------------------------------------------------



 



     (b) [One-quarter of the Shares shall vest immediately if prior to
[                    ], 20[___] the Compensation Committee of the Board of
Directors of the Company determines that, after the date hereof the Company
generated earnings (as such amount is reported on the Company’s consolidated
statement of operations) before interest, taxes, depreciation and amortization
(excluding restructuring charges, one-time items and the non-cash compensation
expense from stock compensation) that are cumulatively greater than zero for two
successive quarters; provided, however, the Participant must be continuously
employed by the Company from the date hereof up to and including the date of
such determination. In the event that the Compensation Committee of the Board of
Directors of the Company does not make the determination prior to
[                    ], 20[___] that the Company has generated the earnings
contemplated by this Section 2(b) or the Participant ceases to be employed by
the Company for any reason or no reason, with or without cause, prior to
[                    ], 20[___], such Shares shall be automatically forfeited to
the Company in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair
Market Value per Share.]
     (c) [One-quarter of the Shares shall vest immediately if prior to
[                    ], 20[___] the Compensation Committee of the Board of
Directors of the Company determines that, after the date hereof the Company
generated earnings (as such amount is reported on the Company’s consolidated
statement of operations) before interest, taxes, depreciation and amortization
(excluding restructuring charges, one-time items and the non-cash compensation
expense from stock compensation) that are cumulatively greater than eight
percent (8%) of revenues for two successive quarters after the date hereof;
provided, however, the Participant must be continuously employed by the Company
from the date hereof up to and including the date of such determination. In the
event that the Compensation Committee of the Board of Directors of the Company
does not make the determination prior to [                    ], 20[___] that
the Company has generated the earnings contemplated by this Section 2(c) or the
Participant ceases to be employed by the Company for any reason or no reason,
with or without cause, prior to [                    ], 20[___], such Shares
shall be automatically forfeited to the Company in exchange for the lower of:
(i) $0.01 per Share, or (ii) Fair Market Value per Share.]
     (d) In the event that the Participant’s employment with the Company is
terminated by reason of the Participant’s death or disability prior to any of
the Shares vesting in accordance with the provisions of Sections 2(a), (b) and
(c), all of the unvested Shares shall be forfeited immediately and automatically
in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair Market Value per
Share. For this purpose, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as an employee of
the Company for a period of six consecutive months.
     (e) Notwithstanding anything herein to the contrary apart from
Section 2(h), upon the consummation of a Change in Control of the Company (as
defined in Exhibit A), all of the Shares subject to vesting in accordance with
Section 2(a) shall accelerate and vest in full and the performance conditions
contained in Sections 2(b) and 2(c) shall be deemed to be satisfied.

- 2 -



--------------------------------------------------------------------------------



 



     (f) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.
     (g) The Forfeiture Amount shall be payable in cash (by check).
               (a) Notwithstanding anything to the contrary herein, no vesting
shall occur with respect to the Shares unless and until the Participant has
executed a Joint Election with the Company (or an affiliate thereof), which
Joint Election shall be made available to the Participant for execution as soon
as practicable following the approval of the Joint Election by HM Revenue &
Customs. Once a Joint Election has been validly executed by the Participant and
the Company, vesting shall be in accordance with the other provisions of this
Agreement and as from the relevant dates. The Joint Election shall be delivered
to the Secretary of the Company. As used herein, “Joint Election” means an
election (in the form set out in Exhibit D) to the effect that the Participant
will become liable, so far as permissible by law, for the whole of any secondary
Class 1 national insurance contributions which may arise in connection with the
Shares.
3. Automatic Sale Upon Vesting.
     (a) Upon any reduction in the Applicable Percentage, the Company shall
sell, or arrange for the sale of, such number of the Shares no longer subject to
forfeiture under Section 2 as a result of such reduction in the Applicable
Percentage as is sufficient to generate net proceeds sufficient to satisfy any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld by the Company or any affiliate, or which the Participant has elected
or agreed to bear, as a result of the reduction in the Applicable Percentage,
and the Company shall retain such net proceeds in satisfaction of such tax and
social security obligations.
     (b) The Participant hereby appoints the General Counsel his attorney in
fact to sell the Participant’s Shares in accordance with this Section 3. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 3.
     (c) The Participant represents to the Company that, as of the date hereof,
he is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 3, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.
4. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any Shares, or any interest therein, until such Shares have vested,
except that the Participant may transfer such Shares (i) to

- 3 -



--------------------------------------------------------------------------------



 



or for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan and except
as otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.
     (b) The Company shall not be required (i) to transfer on its books any of
the Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
5. Escrow. The Participant shall, upon the execution of this Agreement, execute
Joint Escrow Instructions in the form attached to this Agreement as Exhibit B.
The Joint Escrow Instructions shall be delivered to the Assistant Secretary of
the Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit C, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.
6. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



8. Withholding Taxes; Section 83(b) Election.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld, or which the Participant has elected or agreed to bear, with respect
to the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, national, foreign, state and local tax and social security
consequences of this investment and the transactions contemplated by this
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax and national insurance liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
               THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION
83(B) OF THE INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.
9. Miscellaneous.
     (a) No Rights to Employment. The Participant acknowledges and agrees that
the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.
     (b) No Rights to Further Issuance, etc. The issuance of shares under the
Plan is made at the discretion of the Board and the Plan may be suspended or
terminated by the Company at any time. The issuance of shares in one year or at
one time does not in any way entitle the Participant to an issuance of shares in
the future. The Plan is wholly discretionary and is not to be considered part of
the Participant’s normal or expected compensation subject to severance,
resignation, redundancy or similar compensation. The value of the Shares is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract and/or terms of office. The rights and
obligations of the Participant under the terms of his office or employment with
the Company or any affiliate of the Company shall not be affected by his
participation in the Plan or any right which he may have to participate therein
or the issuance of the Shares, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving rise to a claim for wrongful dismissal)
insofar as those rights arise or may arise from his ceasing to have rights under
this Agreement or

- 5 -



--------------------------------------------------------------------------------



 



the Plan as a result of such termination, or from the loss or diminution in
value of such rights or entitlements.
     (c) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
     (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
     (f) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (h) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
     (k) Data Protection. The Participant agrees to the receipt, holding and
processing of information in connection with the issuance, vesting and taxation
of the Shares and the general administration of this Agreement and the Plan by
the Company or any affiliate of the Company and any of their advisers or agents
and to the transmission of such information outside of the European Economic
Area for this purpose.

- 6 -



--------------------------------------------------------------------------------



 



     (l) Third Party Rights. The UK Contracts (Rights of Third Parties) Act 1999
shall not apply to this Agreement and no person other than parties hereto shall
have any rights under it nor shall it be enforceable under that Act by any
person other than the parties to it.
     (m) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (n) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
     (o) Delivery of Certificates. Subject to Section 3, the Participant may
request that the Company deliver the Shares in certificated form with respect to
any Shares that have ceased to be subject to forfeiture pursuant to Section 2.
     (p) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  BOOKHAM, INC.    
 
           
 
  By:        
 
     
 
Name:
Title:    

                            [Participant Name]    
 
           
 
  Address:        
 
     
 
   
 
           

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT B
Bookham, Inc.
Joint Escrow Instructions
[                    ], 20[___]
[                    ]
Bookham, Inc.
2584 Junction Avenue
San Jose, CA 95134
Dear [                    ]:
     As Escrow Agent for Bookham, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
(a) Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
(b) Forfeiture of Shares. Upon any forfeiture of Shares to the Company pursuant
to the terms of the Agreement, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.
(c) Sale of Shares upon Vesting. Upon vesting of any Shares pursuant to the
terms of the Agreement, you are directed (i) to date the stock assignment form
or forms necessary for the transfer of such number of vested Shares as may be
required to be sold to satisfy the Company’s minimum statutory withholding
obligations as further described in Section 3(a) of the Agreement, (ii) to fill
in on such form or forms the number of Shares being sold, and (iii) to deliver
same, together with the certificate or certificates evidencing the Shares to be
sold, to the Company.

- 10 -



--------------------------------------------------------------------------------



 



(d) Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares which have vested pursuant to the terms of the Agreement.
(e) Duties of Escrow Agent.
(i) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
(ii) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
(iii) You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
(iv) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
(v) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.
(vi) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Assistant Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Assistant Secretary shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.
(vii) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

- 11 -



--------------------------------------------------------------------------------



 



(viii) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
(ix) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.
(x) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 5(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
(f) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

         
 
  COMPANY:   Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: Company Secretary
 
       
 
  HOLDER:   Notices to Holder shall be sent to the address set forth below
Holder’s signature below.
 
       
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.

(g) Miscellaneous.
(i) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.
(ii) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

- 12 -



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                BOOKHAM, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
           
 
  HOLDER:        
 
                          (Signature)
   
 
                          Print Name
   

           
 
  Address:    
 
     
 

 
       

             
 
  Date Signed:        
 
     
 
   

ESCROW AGENT:
                                                            

- 13 -



--------------------------------------------------------------------------------



 



EXHIBIT C
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED , I hereby sell, assign and transfer unto
                                         (                    ) shares of Common
Stock, $0.01 par value per share, of Bookham, Inc. (the “Corporation”) standing
in my name on the books of the Corporation represented by Certificate(s) Number
                     herewith, and do hereby irrevocably constitute and appoint
                                         attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

             
 
  Dated:        
 
           
 
           
IN PRESENCE OF
                 
 
                 

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

-14-



--------------------------------------------------------------------------------



 



EXHIBIT D
(NATIONAL INSURANCE JOINT ELECTION)

-15-



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Unit Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [insert date], between Bookham, Inc., a Delaware corporation
(the “Company”), and [insert recipient’s name] (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of RSUs. In consideration of services rendered to the Company by the
Participant, the Company shall issue to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [insert number of units issued] restricted stock
units (the “RSUs”), each representing the right to receive one share of common
stock, $0.01 par value, of the Company (“Common Stock”). The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as “Shares”. The Participant agrees that the RSUs shall be subject to
the forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.
2. Vesting. [One-half] of the RSUs shall vest in accordance with the provisions
of Section 2(a) of this Agreement, [one quarter] of the RSUs shall vest in
accordance with the provisions of Section 2(b) of this Agreement and [one
quarter] of the RSUs shall vest in accordance with the provisions of Section
2(c) of this Agreement. Notwithstanding anything herein to the contrary, if the
RSUs do not vest on or before the occurrence of one or more of the events set
forth in this Section 2 or as otherwise provided in any other agreement with the
Company or any parent or subsidiary of the Company, the RSUs shall automatically
be forfeited to the Company.
     (a) In the event that the Participant ceases to be employed by the Company
for any reason or no reason, with or without cause, prior to
[                    ], 20[___], any Unvested RSUs (as defined below) shall be
automatically forfeited to the Company.
     “Unvested RSUs” means [one-half] of the total number of RSUs multiplied by
the Applicable Percentage at the time such RSUs are forfeited. The “Applicable
Percentage” shall be [(i) 100% during the period ending [                    ],
20[___], (ii) 75% less 2.083% for each month of employment completed by the
Participant with the Company from and after [                    ], 20[___], and
(iii) zero on or after [                    ], 20[___]].
     (b) [One-quarter of the RSUs shall vest immediately if prior to
[                    ], 20[___] the Compensation Committee of the Board of
Directors of the Company determines that, after the date hereof the Company
generated earnings (as such amount is reported on the Company’s consolidated
statement of operations) before interest, taxes, depreciation and amortization
(excluding restructuring charges, one-time items and the non-cash compensation
expense from

 



--------------------------------------------------------------------------------



 



stock compensation) that are cumulatively greater than zero for two successive
quarters; provided, however, the Participant must be continuously employed by
the Company from the date hereof up to and including the last day of such second
consecutive quarter. In the event that the Compensation Committee of the Board
of Directors of the Company does not make the determination prior to
[                    ], 20[    ] that the Company has generated the earnings
contemplated by this Section 2(b) or the Participant ceases to be employed by
the Company for any reason or no reason, with or without cause, prior to
[                    ], 20[    ], such RSUs shall be automatically forfeited to
the Company.]
     (c) [One-quarter of the RSUs shall vest immediately if prior to
[                    ], 20[___] the Compensation Committee of the Board of
Directors of the Company determines that, after the date hereof the Company
generated earnings (as such amount is reported on the Company’s consolidated
statement of operations) before interest, taxes, depreciation and amortization
(excluding restructuring charges, one-time items and the non-cash compensation
expense from stock compensation) that are cumulatively greater than eight
percent (8%) of revenues for two successive quarters after the date hereof;
provided, however, the Participant must be continuously employed by the Company
from the date hereof up to and including the last day of such second consecutive
quarter. In the event that the Compensation Committee of the Board of Directors
of the Company does not make the determination prior to [                    ],
20[___] that the Company has generated the earnings contemplated by this Section
2(c) or the Participant ceases to be employed by the Company for any reason or
no reason, with or without cause, prior to [                    ], 20[___], such
RSUs shall be automatically forfeited to the Company.]
     (d) In the event that the Participant’s employment with the Company is
terminated by reason of the Participant’s death or disability prior to any of
the RSUs vesting in accordance with the provisions of Sections 2(a), (b) and
(c), all of the unvested RSUs shall be forfeited immediately and automatically.
For this purpose, “disability” shall mean the inability of the Participant, due
to a medical reason, to carry out his duties as an employee of the Company for a
period of six consecutive months.
     (e) Notwithstanding anything herein to the contrary, upon the consummation
of a Change in Control of the Company (as defined in Exhibit A), all of the RSUs
subject to vesting in accordance with Section 2(a) shall accelerate and vest in
full and the performance conditions contained in Sections 2(b) and 2(c) shall be
deemed to be satisfied.
     (f) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.
3. Automatic Sale Upon Vesting.
     (a) Upon any vesting of RSUs pursuant to Section 2 hereof, the Company
shall sell, or arrange for the sale of, such number of the Shares underlying the
RSUs no longer subject to forfeiture under Section 2 as is sufficient to
generate net proceeds sufficient to satisfy the Company’s minimum statutory
withholding obligations with respect to the income recognized by the Participant
upon the lapse of the forfeiture provisions (based on minimum statutory

-2-



--------------------------------------------------------------------------------



 



withholding rates for all tax purposes, including payroll and social security
taxes, that are applicable to such income), and the Company shall retain such
net proceeds in satisfaction of such tax withholding obligations.
     (b) The Participant hereby appoints the General Counsel his attorney in
fact to sell the Participant’s Shares in accordance with this Section 3. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 3.
     (c) The Participant represents to the Company that, as of the date hereof,
he is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 3, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.
4. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any RSUs, or any interest therein, until such RSUs have vested,
except that the Participant may transfer such RSUs (i) to or for the benefit of
any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such RSUs shall remain subject to this
Agreement (including without limitation the restrictions on transfer set forth
in this Section 4 and the forfeiture provisions contained in Section 2) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement or (ii) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.
     (b) The Company shall not be required (i) to transfer on its books any of
the RSUs which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such RSUs or to pay
dividends to any transferee to whom such RSUs have been transferred in violation
of any of the provisions of this Agreement.
5. Distribution of Shares.
     (a) Subject to Section 3 of this Agreement, the Company will distribute to
the Participant (or to the Participant’s estate in the event that his or her
death occurs after a vesting date but before distribution of the corresponding
Shares), as soon as administratively practicable after each vesting date, the
Shares represented by RSUs that vested on such vesting date.

-3-



--------------------------------------------------------------------------------



 



     (b) The Company shall not be obligated to issue to the Participant the
Shares upon the vesting of any RSU (or otherwise) unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws and the requirements of any stock exchange upon which
shares of Common Stock may then be listed.
6. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7. Withholding Taxes.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, state, local, provincial or other taxes of any kind required by law to
be withheld with respect to the issuance of the Shares to the Participant or the
lapse of the forfeiture provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, state, local, provincial and other tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
8. Miscellaneous.
     (a) No Rights to Employment. The Participant acknowledges and agrees that
the vesting of the RSUs pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the RSUs hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.
     (b) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

-4-



--------------------------------------------------------------------------------



 



     (d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
     (e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
     (j) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (k) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
     (l) Delivery of Certificates. Subject to Section 3, the Participant may
request that the Company deliver the Shares in certificated form with respect to
any Shares underlying RSUs that have ceased to be vested pursuant to Section 2.

-5-



--------------------------------------------------------------------------------



 



     (m) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                      BOOKHAM, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                              [Participant Name]    
 
                    Address:        
 
               
 
               
 
               

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

-8-



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [insert date], between Bookham, Inc., a Delaware corporation
(the “Company”), and [insert recipient’s name] (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of Shares. In consideration of services rendered to the Company by
the Participant, the Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [insert number of shares issued] shares (the
“Shares”) of common stock, $0.01 par value, of the Company (“Common Stock”). The
Participant agrees that the Shares shall be subject to the forfeiture provisions
set forth in Section 2 of this Agreement and the restrictions on transfer set
forth in Section 3 of this Agreement.
2. Vesting.
     (a) In the event that the Participant ceases to be a director of the
Company, for any reason or no reason, with or without cause, prior to the
applicable Vesting Date (as defined below), any Unvested Shares (as defined
below) shall be forfeited immediately and automatically to the Company.
Notwithstanding anything herein to the contrary, if the Shares do not vest on or
before the occurrence of one or more of the events set forth in this Section 2
or as otherwise provided in any other agreement with the Company or any parent
or subsidiary of the Company, the Shares shall automatically be forfeited to the
Company.
     (b) “Unvested Shares” means the total number of Shares multiplied by the
Applicable Percentage at the time the Shares are forfeited. Except as provided
in the Plan or in paragraph (c) of this Section 2, the “Applicable Percentage”
shall be (i) 100% during the period ending on the date immediately preceding the
one-year anniversary of the Grant Date, (ii) 50% during the period beginning on
the one-year anniversary of the Grant Date and ending on the date immediately
preceding the two-year anniversary of the Grant Date, and (iii) 0% on or after
the two-year anniversary of the Grant Date (each, a “Vesting Date”), provided
that the Participant is serving as a director of the Company on the applicable
Vesting Date.
     (c) Notwithstanding anything herein to the contrary, upon the consummation
of a Change in Control of the Company (as defined in Exhibit A), all of the
Shares subject to vesting in accordance with Section 2(a) shall accelerate and
vest in full.

 



--------------------------------------------------------------------------------



 



3. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any Shares, or any interest therein, until such Shares have vested,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 3 and the forfeiture provisions contained in Section 2)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement or (ii) as part of the sale
of all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.
     (a) The Company shall not be required (i) to transfer on its books any of
the Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
4. Escrow. The Participant shall, upon the execution of this Agreement, execute
Joint Escrow Instructions in the form attached to this Agreement as Exhibit B.
The Joint Escrow Instructions shall be delivered to the Assistant Secretary of
the Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit C, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.
5. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”

-2-



--------------------------------------------------------------------------------



 



6. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7. Withholding Taxes; Section 83(b) Election.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the issuance of the Shares to the Participant or the lapse of
the forfeiture provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.
          THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF
THE INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.
8. Miscellaneous.
     (a) No Rights to Service. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as a director of the Company (not through the act of being granted the
Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
director for the vesting period, for any period, or at all.
     (b) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
     (d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

-3-



--------------------------------------------------------------------------------



 



     (e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
     (j) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (k) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
     (l) Delivery of Certificates. The Participant may request that the Company
deliver the Shares in certificated form with respect to any Shares that have
ceased to be subject to forfeiture pursuant to Section 2.
     (m) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                      BOOKHAM, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                              [Participant Name]    
 
                    Address:        
 
               
 
               
 
               

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

-6-



--------------------------------------------------------------------------------



 



EXHIBIT B
Bookham, Inc.
Joint Escrow Instructions
[                    ], 20[___]
[                                        ]
Bookham, Inc.
2584 Junction Avenue
San Jose, CA 95134
Dear [                    ]:
     As Escrow Agent for Bookham, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
(a) Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his or her attorney-in-fact and agent for the term of this escrow
to execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
(b) Forfeiture of Shares. Upon any forfeiture of Shares to the Company pursuant
to the terms of the Agreement, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.
(c) Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares which have vested pursuant to the terms of the Agreement.
(d) Duties of Escrow Agent.
(i) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

-7-



--------------------------------------------------------------------------------



 



(ii) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
(iii) You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
(iv) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
(v) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.
(vi) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Assistant Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Assistant Secretary shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.
(vii) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
(viii) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

-8-



--------------------------------------------------------------------------------



 




(ix) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.
(x) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 4(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
(e) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

             
 
  COMPANY:   Notices to the Company shall be sent to    
 
      the address set forth in the salutation    
 
      hereto, Attn: Company Secretary    
 
           
 
  HOLDER:   Notices to Holder shall be sent to the    
 
      address set forth below Holder’s    
 
      signature below.    
 
           
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent    
 
      to the address set forth in the salutation    
 
      hereto.    

(f) Miscellaneous.
(i) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.
(ii) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

-9-



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                BOOKHAM, INC.
 
           
 
  By:        
 
         
 
  Title:        
 
         
 
           
 
  HOLDER:    
 
                          (Signature)
   
 
                          Print Name
   
 
           

                     
 
  Address:                            
 
                               
 
                   
 
  Date Signed:                                
ESCROW AGENT:
                   
                                                            
                   

-10-



--------------------------------------------------------------------------------



 



EXHIBIT C
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED , I hereby sell, assign and transfer unto
                                         (                    ) shares of Common
Stock, $0.01 par value per share, of Bookham, Inc. (the “Corporation”) standing
in my name on the books of the Corporation represented by Certificate(s) Number
                     herewith, and do hereby irrevocably constitute and appoint
                                         attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

             
 
  Dated:        
 
           
 
           
IN PRESENCE OF
                 
 
                 

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

-11-



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [insert date] (the “Grant Date”), between Bookham, Inc., a
Delaware corporation (the “Company”), and [insert recipient’s name] (the
“Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of Shares. In consideration of services rendered to the Company by
the Participant, the Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [insert number of shares issued] shares (the
“Shares”) of common stock, $0.01 par value, of the Company (“Common Stock”). The
Company will pay the purchase price of $0.01 per Share on behalf of the
Participant. The Participant agrees that the Shares shall be subject to the
forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 3 of this Agreement.
2. Vesting.
     (a) In the event that the Participant ceases to be a director of the
Company, for any reason or no reason, with or without cause, prior to the
applicable Vesting Date (as defined below), any Unvested Shares (as defined
below) shall be forfeited immediately and automatically to the Company in
exchange for the lower of: (i) $0.01 per Share, or (ii) fair market value per
Share, as determined by the Company’s Board of Directors (the “Fair Market Value
per Share”). Notwithstanding anything herein to the contrary, if the Shares do
not vest on or before the occurrence of one or more of the events set forth in
this Section 2 or as otherwise provided in any other agreement with the Company
or any parent or subsidiary of the Company, the Shares shall automatically be
forfeited to the Company in exchange for the lower of: (i) $0.01 per Share, or
(ii) Fair Market Value per Share. The aggregate amount to be paid for by the
Company to the Participant upon forfeiture of the Shares shall be referred to
herein as the “Forfeiture Amount”.
     (b) “Unvested Shares” means the total number of Shares multiplied by the
Applicable Percentage at the time the Shares are forfeited. Except as provided
in the Plan or in paragraph (c) of this Section 2, the “Applicable Percentage”
shall be (i) 100% during the period ending on the date immediately preceding the
one-year anniversary of the Grant Date, (ii) 50% during the period beginning on
the one-year anniversary of the Grant Date and ending on the date immediately
preceding the two-year anniversary of the Grant Date, and (iii) 0% on or after
the two-year anniversary of the Grant Date (each, a “Vesting Date”), provided
that the Participant is serving as a director of the Company on the applicable
Vesting Date.
     (c) Notwithstanding anything herein to the contrary, upon the consummation
of a Change in Control of the Company (as defined in Exhibit A), all of the
Shares subject to vesting in accordance with Section 2(a) shall accelerate and
vest in full.





--------------------------------------------------------------------------------



 



     (d) The Forfeiture Amount shall be payable in cash (by check).
     (e) Notwithstanding anything to the contrary herein, no vesting shall occur
with respect to the Shares unless and until the Participant has executed a Joint
Election with the Company (or an affiliate thereof), which Joint Election shall
be made available to the Participant for execution as soon as practicable
following the approval of the Joint Election by HM Revenue & Customs. Once a
Joint Election has been validly executed by the Participant and the Company,
vesting shall be in accordance with the other provisions of this Agreement and
as from the relevant dates. The Joint Election shall be delivered to the
Secretary of the Company. As used herein, “Joint Election” means an election (in
the form set out in Exhibit D) to the effect that the Participant will become
liable, so far as permissible by law, for the whole of any secondary Class 1
national insurance contributions which may arise in connection with the Shares.
3. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any Shares, or any interest therein, until such Shares have vested,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 3 and the forfeiture provisions contained in Section 2)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement or (ii) as part of the sale
of all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.
     (b) The Company shall not be required (i) to transfer on its books any of
the Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
4. Escrow. The Participant shall, upon the execution of this Agreement, execute
Joint Escrow Instructions in the form attached to this Agreement as Exhibit B.
The Joint Escrow Instructions shall be delivered to the Assistant Secretary of
the Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit C, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.

- 2 -



--------------------------------------------------------------------------------



 



5. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”
6. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7. Withholding Taxes.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld, or which the Participant has elected or agreed to bear, with respect
to the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, national, foreign, state and local tax and social security
consequences of this investment and the transactions contemplated by this
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax and national insurance liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
8. Miscellaneous.
     (a) No Rights to Service. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as a director of the Company (not through the act of being granted the
Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
director for the vesting period, for any period, or at all.
     (b) No Rights to Further Issuance, etc. The issuance of shares under the
Plan is made at the discretion of the Board and the Plan may be suspended or
terminated by the Company at any time. The issuance of shares in one year or at
one time does not in any way entitle the Participant to an issuance of shares in
the future. The Plan is wholly discretionary and is not to be considered part of
the Participant’s normal or expected compensation subject to severance,
resignation, redundancy or similar compensation. The value of the Shares is an
extraordinary

- 3 -



--------------------------------------------------------------------------------



 



item of compensation which is outside the scope of the Participant’s employment
contract and/or terms of office. The rights and obligations of the Participant
under the terms of his office or employment with the Company or any affiliate of
the Company shall not be affected by his participation in the Plan or any right
which he may have to participate therein or the issuance of the Shares, and the
Participant hereby waives all and any rights to compensation or damages in
consequence of the termination of his office or employment with any such company
for any reasons whatsoever (whether lawful or unlawful and including, without
prejudice to the generality of the foregoing, in circumstances giving rise to a
claim for wrongful dismissal) insofar as those rights arise or may arise from
his ceasing to have rights under this Agreement or the Plan as a result of such
termination, or from the loss or diminution in value of such rights or
entitlements.
     (c) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
     (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
     (f) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (h) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

- 4 -



--------------------------------------------------------------------------------



 



     (k) Data Protection. The Participant agrees to the receipt, holding and
processing of information in connection with the issuance, vesting and taxation
of the Shares and the general administration of this Agreement and the Plan by
the Company or any affiliate of the Company and any of their advisers or agents
and to the transmission of such information outside of the European Economic
Area for this purpose.
     (l) Third Party Rights. The UK Contracts (Rights of Third Parties) Act 1999
shall not apply to this Agreement and no person other than parties hereto shall
have any rights under it nor shall it be enforceable under that Act by any
person other than the parties to it.
     (m) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (n) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
     (o) Delivery of Certificates. The Participant may request that the Company
deliver the Shares in certificated form with respect to any Shares that have
ceased to be subject to forfeiture pursuant to Section 2.
     (p) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              BOOKHAM, INC.
 
       
 
  By:    
 
     
 
      Name:
 
      Title:
 
                  [Participant Name]
 
       
 
  Address:  
 
       
 
       
 
       

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT B
Bookham, Inc.
Joint Escrow Instructions
[                    ], 20[___]
[                                        ]
Bookham, Inc.
2584 Junction Avenue
San Jose, CA 95134
Dear [                    ]:
     As Escrow Agent for Bookham, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
(a) Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his or her attorney-in-fact and agent for the term of this escrow
to execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
(b) Forfeiture of Shares. Upon any forfeiture of Shares to the Company pursuant
to the terms of the Agreement, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.
(c) Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares which have vested pursuant to the terms of the Agreement.
(d) Duties of Escrow Agent.
(i) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
(ii) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any

- 8 -



--------------------------------------------------------------------------------



 



instrument reasonably believed by you to be genuine and to have been signed or
presented by the proper party or parties. You shall not be personally liable for
any act you may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact of Holder while acting in good faith and in the exercise of
your own good judgment, and any act done or omitted by you pursuant to the
advice of your own attorneys shall be conclusive evidence of such good faith.
(iii) You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
(iv) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
(v) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.
(vi) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Assistant Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Assistant Secretary shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.
(vii) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
(viii) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
(ix) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.

- 9 -



--------------------------------------------------------------------------------



 



     (x) The Company shall indemnify you and hold you harmless against any and
all damages, losses, liabilities, costs, and expenses, including attorneys’ fees
and disbursements, (including without limitation the fees of counsel retained
pursuant to Section 4(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
     (e) Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

         
COMPANY:
  Notices to the Company shall be sent to the address set forth in the
salutation hereto, Attn: Company Secretary    
 
       
HOLDER:
  Notices to Holder shall be sent to the address set forth below Holder’s
signature below.    
 
       
ESCROW AGENT:
  Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.    

(f) Miscellaneous.
(i) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.
(ii) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

              Very truly yours,
 
            BOOKHAM, INC.
 
       
 
  By:    
 
     
 
  Title:  
 
     
 
       
 
  HOLDER:  
 
             
 
      (Signature)
 
             
 
      Print Name

- 10 -



--------------------------------------------------------------------------------



 



         
 
  Address:    
 
       
 
       
 
       
 
       
 
  Date Signed:    
 
       
ESCROW AGENT:
       
 
       

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT C
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                         (                    ) shares of Common
Stock, $0.01 par value per share, of Bookham, Inc. (the “Corporation”) standing
in my name on the books of the Corporation represented by Certificate(s) Number
                     herewith, and do hereby irrevocably constitute and appoint
                                         attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

         
 
  Dated:    
 
       
 
       
IN PRESENCE OF
             
 
             

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT D
(NATIONAL INSURANCE JOINT ELECTION)

- 13 -



--------------------------------------------------------------------------------



 



Bookham, Inc.
Restricted Stock Unit Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made [insert date], between Bookham, Inc., a Delaware corporation
(the “Company”), and [insert recipient’s name] (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
1. Issuance of RSUs. In consideration of services rendered to the Company by the
Participant, the Company shall issue to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), [insert number of units issued] restricted stock
units (the “RSUs”), each representing the right to receive one share of common
stock, $0.01 par value, of the Company (“Common Stock”). The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as “Shares.” The Participant agrees that the RSUs shall be subject to
the forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 3 of this Agreement.
2. Vesting.
     (a) In the event that the Participant ceases to be a director of the
Company, for any reason or no reason, with or without cause, prior to the
applicable Vesting Date (as defined below), any Unvested RSUs (as defined below)
shall be forfeited immediately and automatically to the Company. Notwithstanding
anything herein to the contrary, if the RSUs do not vest on or before the
occurrence of one or more of the events set forth in this Section 2 or as
otherwise provided in any other agreement with the Company or any parent or
subsidiary of the Company, the RSUs shall automatically be forfeited to the
Company.
     (b) “Unvested RSUs” means the total number of RSUs multiplied by the
Applicable Percentage at the time the RSUs are forfeited. Except as provided in
the Plan or in paragraph (c) of this Section 2, the “Applicable Percentage”
shall be (i) 100% during the period ending on the date immediately preceding the
one-year anniversary of the Grant Date, (ii) 50% during the period beginning on
the one-year anniversary of the Grant Date and ending on the date immediately
preceding the two-year anniversary of the Grant Date, and (iii) 0% on or after
the two-year anniversary of the Grant Date (each, a “Vesting Date”), provided
that the Participant is serving as a director of the Company on the applicable
Vesting Date.
     (c) Notwithstanding anything herein to the contrary, upon the consummation
of a Change in Control of the Company (as defined in Exhibit A), all of the RSUs
subject to vesting in accordance with Section 2(a) shall accelerate and vest in
full.
3. Restrictions on Transfer.
     (a) The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any RSUs, or any interest





--------------------------------------------------------------------------------



 



therein, until such RSUs have vested, except that the Participant may transfer
such RSUs (i) to or for the benefit of any spouse, children, parents, uncles,
aunts, siblings, grandchildren and any other relatives approved by the Board of
Directors (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
RSUs shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 3 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan and except
as otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.
     (b) The Company shall not be required (i) to transfer on its books any of
the RSUs which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such RSUs or to pay
dividends to any transferee to whom such RSUs have been transferred in violation
of any of the provisions of this Agreement.
4. Distribution of Shares.
     (a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a vesting date but before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date, the Shares represented by RSUs that vested
on such vesting date.
     (b) The Company shall not be obligated to issue to the Participant the
Shares upon the vesting of any RSU (or otherwise) unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws and the requirements of any stock exchange upon which
shares of Common Stock may then be listed.
5. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
6. Withholding Taxes.
     (a) The Participant acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the issuance of the Shares to the Participant or the lapse of
the forfeiture provisions.
     (b) The Participant has reviewed with the Participant’s own tax advisors
the federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the

- 2 -



--------------------------------------------------------------------------------



 



Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
7. Miscellaneous.
     (a) No Rights to Service. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as a director of the Company (not through the act of being granted the
RSUs hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
director for the vesting period, for any period, or at all.
     (b) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
     (d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
     (e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
     (f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
     (h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
     (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

- 3 -



--------------------------------------------------------------------------------



 



     (j) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
     (k) Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.
     (l) Delivery of Certificates. The Participant may request that the Company
deliver the Shares in certificated form with respect to any Shares underlying
RSUs that have ceased to be vested pursuant to Section 2.
     (m) No Deferral. Notwithstanding anything herein to the contrary, neither
the Company nor the Participant may defer the delivery of the Shares.

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              BOOKHAM, INC.
 
       
 
  By:    
 
     
 
      Name:
 
      Title:
 
                  [Participant Name]
 
       
 
  Address:  
 
       
 
       
 
       

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

- 6 -